60 Mich. App. 375 (1975)
230 N.W.2d 440
ST. PAUL FIRE & MARINE INSURANCE COMPANY
v.
LITTKY
Docket No. 20958.
Michigan Court of Appeals.
Decided April 9, 1975.
*376 Manuel Zechman, for plaintiff.
Mallon & Best, for defendants.
Before: R.B. BURNS, P.J., and T.M. BURNS and R.M. MAHER, JJ.
PER CURIAM.
Plaintiff insurance company filed a complaint in Wayne County Circuit Court seeking a declaratory judgment with respect to its liability under an insurance policy issued to Littky & Mallon, P.C., a law firm, insuring that firm for any liability it might incur under the workmen's compensation law of this State. Louis E. Williams, an employee of the firm, was also named a defendant, as were the individual partners of the firm.
The complaint alleges that defendant Williams has filed a petition with the Workmen's Compensation Bureau seeking compensation for injuries received while in the course of his employment with Littky & Mallon, P.C. The complaint further alleges that at the time of the injury Williams was engaged in the practice of law although he has never been licensed to practice law in this state. Plaintiff claims, therefore, that under a clause in the policy which states that the insurer shall not be liable for compensation for any employee employed in violation of law, it is not liable to defendants.
*377 An order to show cause was issued as well as a temporary restraining order enjoining all of the defendants and the Workmen's Compensation Bureau from proceeding on the workmen's compensation petition. Defendants then filed motions for summary judgment pursuant to GCR 1963, 117.2(1) claiming that "as a matter of law plaintiff's only forum for a determination of its rights, etc. under the terms of its policy is the Workmen's Compensation Department". After a hearing on the motions was held, the circuit court, on May 15, 1974, issued an opinion in which it concluded that the "Workmen's Compensation Department" is the proper forum to determine the rights and liabilities of the parties. An order in accordance with this opinion was entered on June 25, 1974, from which plaintiff appeals as of right.
We note at the outset that to the extent that the trial court's opinion and order state that the circuit court is without jurisdiction to consider the dispute, the proper motion to be brought and granted was one for accelerated judgment pursuant to GCR 1963, 116.1(2), which states that "the court lacks jurisdiction of the subject matter". We shall treat the motion granted as one for accelerated judgment pursuant to the aforementioned court rule.[1]
Plaintiff claims that the Workmen's Compensation Bureau is without jurisdiction in this matter and that the proper forum for consideration of its complaint is the circuit court. We disagree. MCLA 418.841; MSA 17.237(841) provides that:
"Any controversy concerning compensation shall be submitted to the bureau and all questions arising under *378 this act shall be determined by the bureau." (Emphasis added.)
We read this language to mean that the resolution of all disputes relating to workmen's compensation is vested exclusively in the Workmen's Compensation Bureau. We hold that the language emphasized above is broad enough to cover the present case, notwithstanding plaintiff's assertion that this is not a workmen's compensation case. As this Court stated in Herman v Theis, 10 Mich App 684, 690; 160 NW2d 365 (1968), lv den, 381 Mich 772 (1968):
"Jurisdiction for the determination of those issues concerning exclusiveness and conditions of liability initially must lie with the compensation department."
Since we have concluded that the Workmen's Compensation Bureau is the proper forum to consider this suit, the trial court's dismissal of plaintiff's suit was proper. A declaratory judgment action cannot be maintained to resolve disputes which are within the exclusive jurisdiction of an administrative agency. United Skilled Maintenance Trades Employees of the Board of Education of Pontiac v Pontiac Board of Education, 375 Mich 573; 134 NW2d 736 (1965).
Finally, plaintiff's contention that this controversy is beyond the jurisdiction of the Workmen's Compensation Bureau is without merit. While it is true that a declaratory judgment action is equitable in nature and that an administrative agency like the bureau lacks equity jurisdiction, see Woody v American Tank Co, 49 Mich App 217, 227; 211 NW2d 666 (1973), this Court will not be bound by a party's choice of label for its action *379 where to do so would not only put form over substance but would also invade the exclusive statutory jurisdiction of the Workmen's Compensation Bureau.
Affirmed.
NOTES
[1]  See Schimmer v Wolverine Insurance Co, 54 Mich App 291, 297-298; 220 NW2d 772 (1974).